DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schuefler (EP 2957161, translation attached 4/27/2022, hereinafter the ‘161 patent) in view of Schuefler (EP 2924417, translation received 5/5/2021, hereinafter the ‘417 patent) and Hoberge (DE 102004017075).
Regarding claim 1, the ‘161 patent discloses (Fig. 1-2) an adhesive mat (4) for determining a distribution of agricultural spreading material by imaging, the adhesive mat comprising: a collecting region (interior region comprising rods 12-14) which is at least in part confined at least on one side by an edge region (the edge of the mat), wherein the collecting region comprises a plurality of knob-like elevations (rods 12-14) which are arranged in a grid on said collecting region, wherein the plurality of knob-like elevations forms a plurality of collecting spaces (collecting spaces 16), wherein the plurality of collecting spaces is configured to retain grains of the spreading material at the points where they impinge on the adhesive mat (page 2, last 8 lines).
The ‘161 patent does not disclose that the edge region comprises a passage opening.  However, Hoberge discloses (Fig. 1-4) a similar mat for material distribution testing, wherein an edge region of the mat comprises a passage opening (the handle shown at the top of the mat being a passage opening disposed on the edge of the mat for gripping by a user).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a passage opening on the edge region of the mat of the ‘161 patent in order to allow a user to easily carry the mat.
The ‘161 patent does not disclose that said edge region is structured to be raised relative to the collecting region.  However, the ‘417 patent discloses (Fig. 1-2) a similar mat (measuring dish 4) for material image testing which may be flat (laterally open measuring surface not shown; lines 371-372) or have a border (6) comprising a side wall (6a), wherein the border, in addition to or as an alternative to auxiliary lines (6c), serves as a size scale for the measured grain (lines 366-367) and may be differently colored to detect the boundary of a collecting space (5; lines 469-474).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a border having a side wall in the adhesive mat of ‘161 in order to allow the camera (9) to detect the boundary of the collecting space.
Regarding claim 3, the ‘161 patent further discloses (Fig. 1-2) that said collecting region further comprises at least one marking (identification marks 18 or positioning marks 19; page 3, lines 21-23).
Regarding claim 6, in the combination above, Hoberge does not disclose that said passage opening has an extension along one axis located in the plane of said adhesive mat between 90 mm and 350 mm, and said passage opening has an extension along a second axis located in the plane of said adhesive mat, which is perpendicular to the first plane, between 35 mm and 100 mm.
However, given that the passage opening, being a handle, of Hoberge is configured for handling by a user, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the length and width of the handles any necessary for a user to grasp them.
Regarding claim 7, the ‘161 patent further discloses that the adhesive mat is configured to determine a distribution of agricultural spreading material by imaging (Abstract; Description, lines 1-2).
Regarding claim 8, the ‘161 patent further discloses that said adhesive mat is arranged at a location on a field or test surface (page 2, lines 28-29); and granular spreading material from a spreader vehicle passing said adhesive mat is spread over said adhesive mat (page 2, lines 26-31), wherein a distribution of said spreading material on said adhesive mat is determined by an imaging method (page 2, lines 32-34; Abstract, line 1).
Regarding claim 9, as described above with regard to claim 1, the passage opening (being a handle, as described) in said edge region of said adhesive mat is configured as a handle for carrying said adhesive mat.
Regarding claim 10, the ‘161 patent further discloses that said at least one marking (positioning markings 19) is used to determine the correct positioning of a camera (page 3, lines 21-29).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘161 patent in view of Hoberge and the ‘417 patent as applied to claim 3 above, and further in view of Mueller (U.S. 2017/0223279).
Regarding claim 4, the ‘161 patent in view of Hoberge and the ‘417 patent discloses the elements of claim 3 as described above, and ‘161 further discloses that said at least one marking (18 or 19) is formed in said grid of said plurality of knob-like elevations (Fig. 1).  But ‘161 does not disclose that said at least one marking is formed by recesses.
However, Mueller discloses (Fig. 8) an imaging device having a camera (358) for imaging a rectangular surface (364), the surface having reference markers (366) at each corner thereof to assist in aligning the camera ([0054]), where the reference markers may be formed by recesses (holes; [0055]).  Mueller teaches that different forms of markers may be advantageous depending on what the camera is able to sense.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the at least one marking (18, 19) of ‘161 as a recess, since Mueller describes recesses as appropriate markings for positioning cameras.
Regarding claim 5, the ‘161 patent in view of Hoberge and the ‘417 patent discloses the elements of claim 3 as described above, and ‘161 further discloses (Fig. 1) that said collecting region is formed to be rectangular.  But ‘161 does not disclose that said at least one marking is arranged in each corner of said collecting region.
However, Mueller discloses (Fig. 8) an imaging device having a camera (385) for imaging a rectangular surface (364), the surface having reference markers (366) at each corner thereof to assist in aligning the camera ([0054]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the markings of ‘161 at each corner of the mat as taught by Mueller in order to better aid in positioning the camera.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.
Regarding Hoberge, Applicant submits that the limitation “wherein the edge region comprises a passage opening” is not taught or suggested in Hoberge.  Applicant admits that Hoberge describes a handle for easy transportation, but is silent related to a passage opening.
However, Hoberge’s handle cited by Applicant is, itself, a passage opening.  In particular, it is an opening that allows a user to pass their hand therethrough for handling the mat.  Furthermore, the handle/passage opening is disposed on the edge region of the mat.  Thus, this limitation is explicitly taught in Hoberge, and would be obvious to include in Scheufler as described above.
Applicant further submits that Hoberge teaches away from a passage opening.  In particular, Applicant submits that, since an outer wall is needed to keep the grains confined in the subtray, Hoberge teaches away from a passage opening.
However, as described above, Hoberge explicitly discloses a passage opening in the form of the handle, which is clearly illustrated.  This handle, on the edge of the tray, does not impede the tray from retaining material confined in the subtray, nor does Hoberge make any mention of any disadvantages afforded by providing a handle in the form of a passage opening on the edge of the tray.
Regarding the combination of Scheufler (‘161) and Scheufler (‘417), Applicant submits that the disclosure of ‘417 does not disclose an adhesive mat for determining a distribution of agricultural spreading material as is the purpose in ‘161.  Accordingly, the person skilled in the art would not be motivated to modify or combine ‘417 with ‘161 to teach or suggest “said edge region is structured to be raised relative to the collecting region,” as disclosed in amended claim 1.
However, ‘417, similarly to ‘161, discloses a surface for measuring some aspect of spreading material using a camera to detect the boundary of the collecting space.  The teachings of ‘417 relied upon are the border having a side wall for allowing the camera to detect the boundary of the collecting space.  This teaching would obviously be applicable to both ‘161 and ‘417, whose camera positioning systems operate substantially similarly, regardless of what specific spreading material parameter is being determined by each system.
Furthermore, ‘161 discloses positioning markings (19) for determining the correct positioning of the camera, and in this regard ‘161 and ‘417 do, in fact, share a common purpose of detecting surface borders for positioning a camera, and it would be obvious to utilize either the positioning markings of ‘161, the side wall of ‘417, or both, to better aid the camera for positioning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671